Careful review of this record brings the conviction that the judgment *Page 415 
entered in the circuit court should be reversed without a new trial for the following reasons. Before plaintiff in making a U-turn placed his automobile in the path of northbound traffic, either automobile or streetcar, it was incumbent upon him to use reasonable care to ascertain whether he could make the turn safely. Regardless of whether at the inception of making the U-turn plaintiff could have seen the approaching streetcar and automobile traffic from the south or whether his vision was blocked and he was not able to make such an observation, it was an act of negligence on his part to drive his automobile into the line of northbound traffic. That there was in dangerously close proximity rapidly approaching northbound traffic, both streetcar and automobile, is undisputed in this record. Plaintiff's contributory negligence was a proximate cause of the collision.
Since under the facts as disclosed by the testimony offered in behalf of plaintiff it appears that at most only four or five seconds intervened between the time when plaintiff claims his position of danger should have been discovered by defendant's motorman, the theory of subsequent negligence is not applicable. It conclusively appears in this record that during this brief interval defendant's motorman did everything physically possible to avoid the collision but without avail. Under such circumstances plaintiff was not entitled to go to the jury on the theory of discovered or subsequent negligence.Rosenfeld v. City of Detroit, 274 Mich. 650.
The judgment for plaintiff entered in the circuit court should be reversed without a new trial. Defendant should have costs of both courts.
WIEST, J., concurred with NORTH, J. McALLISTER, J., took no part in the decision of this case. *Page 416